HLD-042 (November 2010)                                      NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 10-3464
                                     ___________

                             GREGORY T. REDMOND,
                                             Appellant
                                      v.

                             WILLIAM J. MANFREDI
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                           (E.D. Pa. Civ. No. 2:10-cv-03543)
                     District Judge: Honorable Norma L. Shapiro
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 30, 2010
         Before: McKEE, Chief Judge, ALDISERT and WEIS Circuit Judges

                           (Opinion filed: March 9, 2011)
                                      _________

                                      OPINION
                                      _________

PER CURIAM.

             In July 2010, Gregory Redmond filed a pro se civil rights action in the

District Court pursuant to 42 U.S.C. § 1983 against the Honorable William J. Manfredi of

the Philadelphia Court of Common Pleas. Redmond claimed that in a civil suit he had

brought in the Court of Common Pleas, Judge Manfredi denied Redmond’s motion to
proceed in forma pauperis (“IFP”) based on the “merits of [his] case,” as opposed to an

assessment to Redmond’s “income status.” Redmond argued that this was a violation of

his rights under the Fourteenth Amendment of the United States Constitution. The

District Court dismissed the complaint as frivolous under 28 U.S.C. § 1915(e)(2).

Redmond timely appealed the ruling to this Court.

              We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and

exercise plenary review over the District Court’s legal conclusions. See Mitchell v.

Horn, 318 F.3d 523, 530 (3d Cir. 2003). Because we have granted Redmond IFP status

pursuant to 28 U.S.C. § 1915, we review this appeal for possible dismissal in accordance

with 28 U.S.C. § 1915(e)(2)(B). We will dismiss an appeal under § 1915(e) if it lacks an

arguable basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 325 (1989).

              The District Court properly dismissed Redmond’s claim pursuant to §

1915(e)(2), as his claim lacked an arguable basis in fact or law. It is a well-established

principle that judges are absolutely immune from suits for damages under § 1983 when

they act in a judicial capacity. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978)

(citation omitted) (“A judge will not be deprived of immunity because the action he took

was in error, was done maliciously, or was in excess of his authority; rather, he will be

subject to liability only when he has acted in the ‘clear absence of all jurisdiction.’”). As

the District Court correctly observed, nothing in the record indicates that the act

Redmond complains of — denying his motion to proceed IFP — was performed by Judge

Manfredi outside the scope of his judicial duties. Accordingly, Judge Manfredi is entitled
                                              2
to judicial immunity. See Gallas v. Supreme Court of Pa., 211 F.3d 760, 768-69 (3d Cir.

2000).

               In documents filed in support of his appeal, Redmond argues that Judge

Manfredi violated his First Amendment right to free speech, and also asserts that the

Federal Tort Claims Act (“FTCA”) somehow precludes Judge Manfredi from immunity.

Redmond’s First Amendment argument simply asserts another underlying basis for his §

1983 claim, which as discussed above is barred by judicial immunity. Redmond does not

explain how the FTCA could affect a judge’s immunity when acting in his judicial

capacity, and we are not aware of any statutory or case law that would support such an

argument. As a result, Redmond’s arguments in support of his appeal do not change the

conclusion that Judge Manfredi is entitled to immunity. If Redmond had wished to

directly challenge the denial of his IFP motion, he should have appealed within the

Pennsylvania state courts.

         Having found no merit to Redmond’s appeal, we will dismiss it pursuant to 28

U.S.C. § 1915(e)(2)(B).




                                             3